          Case 1:19-cv-03303-APM Document 10 Filed 12/03/19 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

EASTCOAST SIDING, INC.                             *
d/b/a EASTCOAST EXTERIORS
                                                   *   Civil Action No.: 1:19-cv-03303-APM
              Plaintiff
v.                                                 *

SELECTIVE INSURANCE COMPANY OF                     *
AMERICA
                                                   *
              Defendant.
*     *       *     *         *     *      *       *      *       *      *       *      *

                                  NOTICE OF APPEARANCE

      Please enter the appearance of Robert H. Kline, Pike & Gilliss, LLC, as additional counsel

for Defendant Selective Insurance Company of America.



                                           Respectfully submitted,

                                           /s/ Robert H. Kline___________________
                                           David D. Gilliss, Bar No. MD05174
                                           Robert H. Kline, Bar No. MD0103
                                           Pike & Gilliss, LLC
                                           600 Washington Avenue, Suite 303
                                           Towson, Maryland 21204
                                           gilliss@pikegilliss.com
                                           rhkline@pikegillis.com
                                           Counsel for Selective Insurance
                                           Company of America




                                               1
        Case 1:19-cv-03303-APM Document 10 Filed 12/03/19 Page 2 of 2



                              CERTIFICATE OF SERVICE


       The undersigned hereby certifies that on December 3, 2019, the foregoing was served via

ECF on the following:

Jeremy C.B. Wyatt
Harrison Law Group
40 W. Chesapeake Ave., Suite 600
Towson, MD 21204
Counsel for Plaintiff

                                           /s/ Robert H. Kline




                                              2
